Citation Nr: 1222165	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-15 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities, prior to September 7, 2011.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.

This matter came to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in June 2011.

In a March 2012 rating decision, the RO granted entitlement to a 100 percent rating for loss of use of both feet due to atypical ALS, effective September 7, 2011; granted entitlement to a 100 percent rating for generalized anxiety disorder, effective September 22, 2011; and, granted entitlement to special monthly compensation pursuant to 38 U.S.C.A. § 1114(l), (o) (West 2002) and 38 C.F.R. § 3.350(b), (e), (h) (2011), effective September 7, 2011.  Based on this grant, the claim of entitlement to a TDIU is moot from September 7, 2011, as a TDIU award would not result in a higher benefit to the Veteran.  Although an increased rating has been granted from September 7, 2011, the issue remains in appellate status for the period prior to September 7, 2011.  AB v. Brown, 6 Vet. App. 35 (1993). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).
Under 38 C.F.R. § 4.16(b), all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Therefore, rating boards should submit to the Director, Compensation and Pension service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

Before a finding may be made that entitlement to submission of the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration is warranted, there must be a showing of marked interference with employment, or an inability to secure or follow a substantially gainful occupation by reason of service-connected disability.  

The evidence of record reflects that the Veteran has not worked since in or about November 1999.  In his November 27, 2006 increased rating claim for generalized anxiety disorder, the Veteran asserted that he had to quit his job due to his disability.  Thus, a claim for a TDIU was implicitly raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran stated that he stopped working in November 1999 as a probation officer due to his generalized anxiety disorder.  

From October 1, 1973, his sole service-connected disability, generalized anxiety disorder, is rated 30 percent disabling, thus his combined evaluation is 30 percent; and, from November 27, 2006, his sole service-connected disability, generalized anxiety disorder, is rated 50 percent disabling, thus his combined evaluation is 50 percent.  From September 7, 2011, service connection was established for loss of use of both feet due to atypical ALS, rated 100 percent disabling; SMC was established, effective September 7, 2011; and, his generalized anxiety disorder was rated 100 percent disabling, effective September 22, 2011.  Thus, entitlement to a TDIU from September 7, 2011, is moot, but entitlement to a TDIU prior to September 7, 2011 is still for consideration.  

Based on the disability ratings assigned to his generalized anxiety disorder and combined evaluation prior to September 7, 2011, his service-connected disabilities do not meet the percentage standards per § 4.16(a).  

A December 2006 private psychiatric report reflects an opinion that the Veteran is totally and permanently unable to do any work regular or substantially.

In a December 2006 and November 2008 VA examination reports, the VA examiners noted that the Veteran retired in 1998, eligible by age or duration of work.  The examiner answered 'No' as to whether there was total occupational and social impairment due to mental disorder signs and symptoms.  

A September 22, 2011 VA examination report reflects the opinion that the Veteran's anxiety symptoms have been worsening, with reported daily panic attacks.  He has been more isolated and with very poor sleep.  He has had tearfulness and frequent suicidal ideation without specific plan.  The last episode was a few weeks ago.  He has persistent paranoid delusions and constant auditory and visual hallucinations.  The examiner opined that the Veteran has severe psychiatric symptoms that are affecting enormously his ability to function and prevents him from working, even at a passive type of job.

In light of such opinion of the December 2006 private examiner and the opinion of the September 2011 VA examiner, the claims file should be reviewed by a VA psychiatric examiner to assess whether his generalized anxiety disorder (rated 30 percent disabling from October 1, 1973, and 50 percent disabling from November 27, 2006) precluded the Veteran from following a substantially gainful occupation for any period from November 27, 2006 (the date of receipt of his increased rating claim) to September 6, 2011when a total schedular rating was awarded.  

The Veteran's claim should then be submitted to the Director, Compensation and Pension Service for extraschedular consideration per § 4.16(b).  Appropriate action to develop the record in this regard is necessary.

Updated VA outpatient treatment records should be associated with the claims folder for the period November 15, 2008, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Updated treatment records from the San Juan VA Medical Center dated from November 15, 2008, should be associated with the claims folder.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  The claims file should be reviewed by a VA psychiatric examiner for an assessment as to whether the Veteran's service-connected generalized anxiety disorder (30 percent disabling from October 1, 1973; 50 percent disabling from November 27, 2006; 100 percent disabling from September 22, 2011) precluded the Veteran from working for any period between November 27, 2006, to September 6, 2011.  If so, the examiner should also specify whether psychiatric disability precluded the Veteran from working beginning during the one year period prior to November 27, 2006.  The examiner should provide supporting rationale for this opinion.  If the examiner feels that it is necessary, an examination should be scheduled.  

3.  The RO/AMC should then submit the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration as to whether his generalized anxiety disorder (30 percent disabling from October 1, 1973; 50 percent disabling from November 27, 2006; 100 percent disabling from September 22, 2011) precluded the Veteran from participating in gainful employment for any period between November 27, 2005 and September 6, 2011, and if so, did unemployability begin at any time between November 27, 2005 and November 27, 2006.  

4.  After completion of the above, the RO should adjudicate the issue of entitlement to a TDIU per § 4.16(b) prior to September 6, 2011.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  All Spanish documents must be translated to English prior to recertification.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

